—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Weissman, J.), rendered November 24, 1997, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, GPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*310The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.